Broyles, C. J.
1. There is no merit in the motion to dismiss the writ of error in so far as the bill of exceptions relates to the judgment overruling the defendant’s plea of res judicata, on the ground that the judgment is not a final one and can not be excepted to in a direct bill of exceptions. While the judgment overruling the plea of res judicata is not a final judgment, the overruling of the general demurrer to the petition is such a judgment, and, since the direct bill of exceptions contains an assignment of error on that final judgment, error can also be properly assigned on the judgment denying the plea of res judicata.
2. This case is controlled in principle by the decision of this court in Clark v. Newsome, ante, 591. Under the ruling made in that case, the court in this case did not err in overruling the demurrer to the petition, or in denying the plea of res judicata (the plea having been passed on by the court, without the intervention of a jury, on an agreed statement of facts). Judgment affirmed.

MacIntyre and Guerry, JJ., concur.

Abrahams, Bouhan, Atkinson .& Lawrence, for plaintiff in error.
O’Neal & O’Neal, contra.